

117 HRES 620 IH: Expressing the sense of the House of Representatives regarding legislative provisions in the Protecting the Right to Organize Act and American Jobs Act to void the State right-to-work laws that protect workers from being required to join and pay forced dues to a union to get or keep a job.
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 620IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Bishop of North Carolina (for himself, Mr. Perry, Mr. Austin Scott of Georgia, Mr. Wittman, Mr. Rouzer, Mr. Gohmert, Mr. Graves of Louisiana, Mr. McHenry, Mr. Good of Virginia, Mr. Tiffany, Mr. Timmons, Mr. Joyce of Pennsylvania, Mr. Gaetz, Mr. Issa, Mr. Budd, Mr. Allen, Mrs. Miller-Meeks, Mr. Wilson of South Carolina, Mr. Donalds, Mr. Weber of Texas, Mrs. Bice of Oklahoma, Mr. Jackson, Mr. Duncan, Mr. Cole, Mrs. Lesko, Mr. Norman, Ms. Letlow, Mrs. Greene of Georgia, Mr. Biggs, Mr. Mann, Mr. Lamborn, Mr. Carl, Ms. Herrell, Ms. Cheney, Mr. Guest, Mr. Baird, Mr. Banks, Mr. McClintock, Mr. Steube, Mr. Guthrie, and Mr. Roy) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing the sense of the House of Representatives regarding legislative provisions in the Protecting the Right to Organize Act and American Jobs Act to void the State right-to-work laws that protect workers from being required to join and pay forced dues to a union to get or keep a job.Whereas given State right-to-work (RTW) laws in 27 States, specifically Alabama, Arizona, Arkansas, Florida, Georgia, Idaho, Indiana, Iowa, Kansas, Kentucky, Louisiana, Michigan, Mississippi, Nebraska, Nevada, North Carolina, North Dakota, Oklahoma, South Carolina, South Dakota, Tennessee, Texas, Utah, Virginia, West Virginia, Wisconsin, and Wyoming, are essential to safeguarding the political freedom of workers and growing those States economies;Whereas RTW laws attract business expansion and incentivize economic investment;Whereas a report by NERA 360 consulting for the Chamber of Commerce in May 2018 found that—(1)private sector employment grew by 27 percent in RTW States between 2001 and 2016, compared to 15 percent in non-RTW States; (2)on average, the annual unemployment rate in RTW States was 0.4 percentage points lower than in non-RTW States, which means that if non-RTW States had had the same unemployment rate as RTW States in 2017, approximately 249,000 more people would have been employed; (3)output has also grown faster in RTW States, rising by 38 percent between 2001 and 2016, compared to 29 percent in non-RTW States;(4)four of the top five States with the largest growth in real per capita output over this period are RTW States; (5)real manufacturing output rose by over 30 percent in RTW States between 2001 and 2016 compared with 21 percent in non-RTW States; (6)personal income in RTW States rose 39 percent in RTW States between 2001 and 2016, 33 percent more than in non-RTW States, which rose just 26 percent; and(7)as of 2017, about four percent of private sector workers in RTW States belonged to unions, compared with about nine percent in non-RTW States;Whereas a study by the National Institute for Labor Relations Research demonstrates that RTW laws have significant beneficial effects on a State’s standard of living, enjoy greater economic vitality than do States where union dues and fees are compulsory, enjoyed a higher growth in per capita income for decades, and have faster growth in manufacturing and nonagricultural jobs and capital expenditures, lower unemployment rates, and fewer work stoppages;Whereas congressional enactment of the Taft Hartley amendments of 1947 to the National Labor Relations Act established unequivocally that States have the power to enact RTW laws;Whereas these Taft Hartley State RTW provisions have been in force and the law of the land for 75 years;Whereas during this time, more than half the States, 27 in all, have chosen to enact RTW laws, demonstrating broad public support for such laws;Whereas the fact that nearly a fifth of all State RTW laws—Indiana’s, Michigan’s, Wisconsin’s, West Virginia’s, and Kentucky’s—were adopted since the beginning of 2012 demonstrates that public support for RTW laws continues to strengthen;Whereas any action by Congress to compel membership in or payment of dues to unions by overriding State RTW laws would constitute violations of the 1st, 9th, 10th, and 14th Amendments to the Constitution;Whereas RTW laws protect workers by letting them choose where their money goes and by requiring unions to earn the support and trust of their employees;Whereas the PRO Act and provisions in the American Jobs Act undermine, encroach upon, weaken, and supersede State RTW laws that protect workers’ constitutional rights and grow our Nation’s economy; andWhereas forced unionization violates the basic freedom of individuals, forces individuals to subsidize political activities they disagree with, and does little more than line the pockets of union bosses and their political enablers: Now, therefore, be itThat the House of Representatives should not void State right-to-work laws by enacting the Protecting the Right to Organize Act, provisions in the American Jobs Act, or any other measure.